Pope, Judge,
concurring specially.
I agree fully with the foregoing opinion but feel compelled to offer the following comments as to Division 1. The challenge to the search warrant in this case revolved around the sufficiency of the affidavit and the subsequent inability of the magistrate to recall what, if any, additional information was presented to him in support of the issuance of the warrant. I would again point out to all those *835charged with issuing warrants that “[i]n the absence of official recordation, we encourage magistrates to make some written notation or memorandum as to any oral testimony presented to them in support of the issuance of a warrant.” Pines v. State, 166 Ga. App. 541, 542 (305 SE2d 459) (1983).